Citation Nr: 0904714	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability, and if so, whether it should be 
granted.

2.  Entitlement to an increased evaluation for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; [redacted]



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Navy from July 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 Rating Decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for left knee arthritis, and continued a 10 
percent evaluation for postoperative residuals of arthrotomy, 
right knee.  The veteran's claim is no longer under the 
jurisdiction of the Philadelphia RO.

The Board notes that a hearing was held at the Pittsburgh, 
Pennsylvania, Regional Office in conjunction with the 
veteran's appeal.  A transcript of that hearing is in the 
veteran's claims file and has been considered in the Board's 
decision-making process.

The Board also notes that the veteran complained of back pain 
in relation to her knee pain in an October 1996 letter.  The 
veteran is further supported by a May 2005 progress note 
which included the examiner's notation that "[t]he patient 
continues to have problems with [degenerative disc 
disease]. . . . Her back pain is probably referred from her 
knees and also given the fact she is morbidly obese."  A 
claim of entitlement to secondary service connection for 
degenerative disc disease has been raised.  This claim is 
referred back to the RO for appropriate development.

Additionally, the veteran informed her examiner during a June 
2004 visit at the Pittsburgh, Pennsylvania, VAMC, that she 
could not work due to her joint pain.  In light of the 
decision by the United States Court of Veterans Appeals in EF 
v. Derwinski, 1 Vet. App. 324 (1991), requiring the Board to 
address all issues raised by a liberal reading of all 
documents, an inferred claim of entitlement to total 
disability based on individual unemployability (TDIU) is 
referred back to the RO for development.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
entitlement to service connection for a left knee disability, 
but that additional development is necessary regarding the 
underlying service connection claim.  Accordingly, the matter 
of entitlement to service connection for a left knee 
disability, based on de novo review, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The veteran's claim for an increased evaluation for her 
service-connected right knee condition is also REMANDED.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  By way of a February 1997 notice letter, the RO informed 
the veteran of a February 1997 decision denying her claim for 
entitlement to service connection for a left knee disorder.  
The veteran did not appeal.

2.  Evidence received since the February 1997 rating decision 
regarding the veteran's left knee disability includes 
evidence that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disability.




CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a left knee disability has been 
received, and the veteran's claim for service connection for 
a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA provided a VCAA notice letter to the veteran in July 2004.  
Through this notice, the veteran was informed of the evidence 
necessary to support her claim, including evidence then of 
record and evidence that was still needed.  The veteran was 
informed of what evidence VA was required to obtain, what 
other evidence VA would attempt to retrieve, and what 
evidence the veteran was expected to submit.  

The Board finds that there were errors in the VCAA notice.  
Initially, as to the veteran's claim to reopen her claim for 
entitlement to service connection for a left knee disability, 
VA failed to inform the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although such an error would not be 
prejudicial if the claim is not ultimately granted, as no 
disability rating or effective date would be assigned, 
through this decision the Board reopens the veteran's claim 
for entitlement to service connection for her left knee 
disability.  Thus, as addressed in the remand section of this 
decision, proper VCAA notice, including Dingess notice 
requirements, must be provided to the veteran.

Specific to requests to reopen, the VCAA requires that the 
claimant be notified of both the reopening criteria and the 
criteria for establishing the underlying claims for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the notice letter provided to the appellant in 
July 2004 did not notify the veteran of what was required to 
reopen a claim for entitlement to service connection for a 
her left knee disability.  The failure by VA to provide 
proper notice on reopening her claim was compounded by her 
representative's misstatement of the law concerning the "new 
and material evidence" standard in the Appellant's Brief.  
Despite the inadequacies of the notice, and the misstatements 
of the veteran's representative, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision on the request to reopen the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  The 
veteran submitted the type of evidence that is necessary to 
sustain her claim.  This included a letter from a VA Primary 
Care Outpatient Clinic nurse concerning the relationship 
between her left and right knee disabilities, and the results 
of a March 2006 knee examination in which the examiner opined 
as to the cause of her left knee disability.  Through these 
submissions, the veteran demonstrated an actual understanding 
of what "new and material" evidence must show.  Further, 
and more importantly, the Board's decision does reopen the 
claim.  Thus, the Board finds that any failure is harmless 
error.  Id.; see also Mayfield v. Nicholson, 19 Vet App. 103, 
116 (2005) (holding that "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication.  Stated in the 
negative, an error is not prejudicial when the error did not 
affect 'the essential fairness of the [adjudication]'."), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant, as to her claim to reopen 
the previously-denied claim for service connection for a left 
knee disability, as secondary to a right knee disability.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  A hearing was 
held before a Decision Review Officer in conjunction with the 
veteran's claim.  VA provided her with complete knee 
examinations in July 2004 and March 2006.  Records from VA 
Medical Centers (VAMC) in Washington, DC, Pittsburgh, 
Pennsylvania, Martinsburg, West Virginia, and Baltimore, 
Maryland were obtained in support of her claims.  VA also 
obtained a treatment summary from B.O.A.R. Physical Therapy 
on behalf of the veteran.  Finally, VA received a statement 
from the veteran's neighbor describing the veteran's 
difficulties at home, and a statement from a nurse 
practitioner opining that the veteran's left knee condition 
was related to her right knee condition.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim to reopen that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim to reopen.  

New and Material Evidence Analysis

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in June 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO denied service connection for the veteran's left 
knee disability as secondary to her veteran's right knee 
disability in February 1997 based on the fact that "the VA 
examiner stated that in his opinion there is absolutely no 
basis to attribute the veteran's current left knee condition 
to the service connected right knee condition."

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Thus, for evidence in the veteran's left knee disability 
claim to be new and material, it must support a finding that 
her left knee disability is proximately due to or the result 
of her service-connected right knee disability.  

Since February 1997, the veteran has consistently complained 
of left knee pain during visits to the local VAMC.  The 
veteran has twice been examined for her knee disabilities.  A 
February 2006 note from a nurse practitioner attending the 
veteran stated that the veteran "suffers from severe 
[degenerative joint disease].  Left knee is 2nd to [right] 
service connected injury."  An examination report from March 
2006 included the examiner's opinion that he "believe[s] it 
is more likely than not that her left knee condition is 
related to compensating for her right knee given the 
compensation of excessive weight-bearing that her left knee 
required and given her right knee injury. . . . I do feel 
strongly that her left knee is at least as likely as not 
related to her right knee symptoms."

Thus, evidence submitted since the RO's February 1997 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim - a causal connection between her left 
and right knee disabilities - and raises a reasonable 
possibility of substantiating the claim.  The Board therefore 
finds that new and material evidence has been received since 
the RO's February 1997 decision, and reopening the claim of 
service connection for a left knee disability is warranted.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

As addressed below, the veteran's claim for service 
connection for a left knee disability, as secondary to her 
service-connected right knee disability, is remanded for 
further development.


ORDER

The veteran's claim for entitlement to service connection for 
a left knee disability is reopened.


REMAND

A remand is required for proper VCAA notice, further factual 
development, and a new knee examination.

VCAA notice provided to the veteran did not address Dingess 
requirements concerning the application of disability ratings 
and effective dates; proper notice must be sent to the 
veteran addressing these issues.  Further, as to the 
veteran's claim for an increased evaluation for her service-
connected right knee disability, proper Vazquez-Flores notice 
addressing relevant Diagnostic Codes, potentially including 
different Diagnostic Codes than are currently being applied, 
might be applicable, has not been provided.  A new VCAA 
notice must be sent to the veteran.  The notice must inform 
the veteran of any criteria necessary for entitlement to a 
higher disability rating, under currently-applied or 
potentially-applicable Diagnostic Codes, that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, such as a specific measurement or test result.

Remand is also required because of VA's failure to properly 
develop the veteran's claim for service connection for her 
left knee disability.  In conjunction with her claim, the 
veteran submitted a VA Form 21-4142 Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
in which she listed three locations where she had received 
treatment for her knees.  She indicated that she received 
treatment from the Falk Clinic (Falk), a private clinic in 
Pittsburgh, Pennsylvania, from 1978 to 1980; from the 
Martinsburg VAMC from 1980 to 2002; and from the Washington 
VAMC in 1986.  Notes in the file indicate that no request was 
made to Falk because the records were from "2 decades ago".  
Also, as to records at the Martinsburg VAMC, only records 
created after 2002 were obtained; someone noted in the file, 
"2002-previous not relevant", but did not indicate why 
records from prior to 2002 were not relevant.  As of August 
2004, no records were found at the Washington VAMC for 
treatment in 1986.

It is not clear to the Board why VA did not attempt to 
retrieve records from Falk, and why records from the 
Martinsburg VAMC created prior to 2003 were deemed "not 
relevant".  The veteran's injury to her right knee occurred 
during service in the late 1960s.  Progress notes from April 
1996 show that the veteran complained of pain in both of her 
knees.  X-rays from July 1996, taken shortly after a fall in 
which the veteran injured her left knee, showed that she 
suffered from degenerative arthritis.  Thus, there is history 
of left knee pain at least as far back as 1996.  The veteran 
currently asserts that she began to experience pain in her 
left knee in the 1970s.  Falk records from 1978 to 1980 would 
certainly be relevant to determine if she complained of pain 
at that time, as would records from the Martinsburg VAMC 
beginning in 1982.  Without some reasoning as to why records 
two decades old would not be obtained, and why the 
Martinsburg VAMC records from prior to 2003 were deemed not 
relevant, VA's duties to assist were not met as to her claim 
for service connection.  In order to fully comply with its 
duty to assist the veteran in the development of her claim, 
VA must attempt to retrieve all potentially relevant medical 
records for which it has obtained a release from the veteran.  

Currently, there are conflicting opinions as to whether the 
veteran's left knee disability is caused by or aggravated by 
her right knee disability.  Examiners in July 2004 and 
December 1996 both opined that her left knee disability is 
not related to her right knee disability.  A March 2006 
examiner felt "strongly" that the veteran's left knee 
disability was related to her right knee disability.  

The Board notes that, despite a tortuous use of terminology, 
findings in the March 2006 examination would provide for an 
increased evaluation for a loss of right knee extension.  
That examination is nearly three years old, however, and 
current findings are required.  None of the VA examinations 
have determined whether the veteran experiences lateral 
instability or subluxation of her right knee.  It is clear 
that the veteran has limited flexion and extension of her 
right knee, but the current status of that limitation is not 
available in the record.

Once VA obtains all available records, the veteran must be 
provided with a knee examination.  In this examination, the 
examiner should determine the extent of her left knee 
disability.  The examiner should fully address whether the 
veteran's diagnosed arthritis is secondary to her right knee 
condition, and whether the 1996 fall in which the veteran 
injured her left knee was caused by her right knee 
disability.

Also during the examination, the examiner should ascertain 
the current condition of the veteran's right knee disability, 
specifically addressing whether the veteran experiences 
instability or subluxation, and the current limitations on 
the veteran's flexion and extension.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (including Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies and procedures with 
regard to assignment of effective dates 
and evaluations, and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) regarding 
applicable Diagnostic Codes) as to her 
knee claims.  The veteran should be 
requested to provide VA with the location 
of relevant treatment records not yet 
obtained, as well as appropriate releases 
so the VA can obtain the records.

2.  VA should attempt to obtain all 
relevant treatment records, including but 
not limited to, those records from the 
Falk Clinic from 1978-1980 and those from 
the Martinsburg VAMC from 1982-2002.  
These records should be associated with 
the claims folder.  If efforts to obtain 
the itemized records are not fully 
successful, a memorandum should be added 
to the file explaining these efforts and 
the reasons why they were less than 
successful.

3.  After VA attempts to obtain all 
outstanding relevant treatment records 
concerning the veteran's knees, and such 
records are added to the claims file so 
that an examiner may review them, the 
veteran should be provided with a VA knee 
examination.  The goals of the knee 
examination are as follows: (A) identify 
the nature and severity of any right knee 
disorder; and (B) identify the nature and 
likely etiology of any left knee disorder.  
The claims file, as well as the veteran's 
medical chart, must be reviewed in 
conjunction with the examination.  

(A) Right knee.  The examiner should 
examine the veteran and identify the 
nature and severity of all disability 
involving the right knee.  In so doing, 
all pertinent measurements should be 
undertaken to document any current 
limitations in flexion or extension, and 
all necessary tests should be performed 
to specifically address whether the 
veteran experiences right knee 
instability, subluxation, or locking.  A 
full and complete rationale for all 
opinions expressed is required.

(B) Left knee.  The examiner should 
examine the veteran and render an opinion 
as to whether there exists any current 
left knee disability (including 
arthritis).  For any disability 
diagnosed, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that any such left 
knee disability is: (i) due to service; 
(ii) due to or aggravated by a service-
connected right knee disability; or (iii) 
due to or aggravated by a fall (such as 
the one that reportedly took place in 
1996)  caused by a service-connected 
disability.  If aggravation is found, the 
examiner should comment as to the degree 
to which the condition was aggravated by 
service or the service-connected 
disability.  A full and complete 
rationale for all opinions expressed is 
required.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


